Action begun September 28, 1939, by Frank Reburg against Sigfrid Lang, also known as Johan Sigfrid Johanson, *Page 382 
to secure an exemption of plaintiff's homestead from the lien of a prior judgment in favor of Lang.  Judgment was in plaintiff's favor and defendant appeals.
Plaintiff seeks to establish his homestead rights in certain lands free and clear of all debts, and particularly the lien of a judgment in favor of defendant.  The case was tried to the court.  The findings of fact are that the property where plaintiff resides is of the value of $1,000; that on October 21, 1937, Lang recovered a judgment against plaintiff for $1,388.98 and costs; that on August 11, 1939, plaintiff demanded in writing of Lang that he execute and deliver a recordable release of such lien of judgment on said homestead; that no release was given; and that a lis pendens was duly filed and this action begun.  The court's conclusions of law were that plaintiff have judgment establishing the described property as his homestead; that the lien of the judgment of Lang was not and is not a lien against said homestead; and that Lang be barred from having or making any claim thereto under said judgment.
Appellant came to this country and worked on the farm of respondent.  There was an indefinite assurance or promise that respondent would deed his farm to appellant. After appellant had worked for respondent for upwards of three years, differences having arisen between them, appellant began an action for the specific performance of what he alleged was a contract.  Specific performance was denied by the judgment in that action granted in October, 1937.  But it was decreed that appellant was to have the value of the *Page 383 
services performed together with interest and costs, and that the judgment was to be a specific lien on the premises.  It is the lien of that judgment from which respondent seeks to relieve his homestead.
There is no bill of exceptions and the findings support the judgment entered below.  Fidelity  Deposit Co. v. Madson,202 Wis. 271, 276, 232 N.W. 525; Parke, Austin  Lipscomb,Inc., v. Sexauer, 204 Wis. 415, 235 N.W. 785;Bobczyk v. Integrity Mutual Ins. Co., ante, p. 196,300 N.W. 909.
Appellant in the action which he brought against his employer recovered a judgment, but the record nowhere shows facts which give appellant the right to a valid lien against the homestead.  The granting of any such lien in the suit for specific performance was in excess of the court's jurisdiction. The term "jurisdiction" includes not only jurisdiction over persons and subject matter but power to render a particular form of judgment as well.  Two Rivers Mfg. Co. v. Beyer,74 Wis. 210, 42 N.W. 232; Application of Clark,135 Wis. 437, 115 N.W. 387.  In attempting to make a judgment a specific lien on the premises so as to affect homestead rights, the court exceeded its jurisdiction and to that extent its judgment is void. 15 Rawle C. L. p. 841; 114 A.L.R. 263.
By the Court. — Judgment affirmed. *Page 384